Case 1:20-cv-08042-PKC Document 26-7 Filed 05/18/20 Page 1 of 2




      EXHIBIT 4
               Case 1:20-cv-08042-PKC Document 26-7 Filed 05/18/20 Page 2 of 2

                 New York State Unified Court System

 Attorney
  Search


 Attorney
                                          aCOURTS                                                                      C   RTS




                                                                                                                       LITIGANTS
Registration       Attorney Detail
                                                    as of 05/07/2020
                                                                                                                       ATTORNEYS
Registered
                        Registration Number:                  1059930
 In-House
  Counsel
  Search                                                      LINDA A. FAIRSTEIN                                       liJRORS

                                                              130 E END AVE PHB
 In-House                                                     NEW YORK, NY 10028
  Counsel                                                     United States                                            JUDGES
Registration                                                  (New York County)
                                                              (646) 256-8221
                                                                                                                       CAREERS
  Legal
Consultant              E-mail Address:                       FELDFAIR@AOLCOM
Registration
                        Date Admitted in NY:                  07/23/1973                                               SEARCH
                        Appellate Division
 Resources              Department of Admission:              1
                        Law School:                           UNIV OF VIRGINIA
 E-Courts               Registration Status:                  Due to reregister within 30 days of birthday
                        Next Registration:                    May 2020
 Contact Us
                        Disciplinary History:                 No record of public discipline



                                                             Search Again

                       The Detail Report above contains information that has been provided by the attorney
                       listed, with the exception of REGISTRATION STATUS, which is generated from the
                       OCA database. Every effort is made to insure the information in the database is accurate
                       and up-to-date.

                       The good standing of an attorney and/or any information regarding
                       disciplinary actions must be confirmed with the appropriate Appellate
                       Division Department. Information on how to contact the Appellate
                       Divisions of the Supreme Court in New York is available at
                       www.nycourts.gov/courts.

                       If the name of the attorney you are searching for does not appear, please try again with a
                       different spelling. In addition, please be advised that attorneys listed in this database are
                       listed by the name that corresponds to their name in the Appellate Division Admissions
                       file. There are attorneys who currently use a name that differs from the name under
                       which they were admitted. If you need additional information, please contact the NYS
                       Office of Court Administration, Attorney Registration Unit at 212-428-2800 or
                       attyreg@nycourts.gov.



                                                       www.NYCOURTS.gov
